Citation Nr: 0931001	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-22 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to inservice Agent Orange exposure.  

3.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to inservice Agent 
Orange exposure.  

4.  Entitlement to service connection for peripheral 
neuropathy left lower extremity, to include as secondary to 
inservice Agent Orange exposure.  

5.  Entitlement to service connection for peripheral 
neuropathy, right lower extremity, to include as secondary to 
inservice Agent Orange exposure.  

6.  Entitlement to service connection for a disorder 
manifested by infections, to include as secondary to 
inservice Agent Orange exposure.  

7.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to inservice Agent 
Orange exposure.  

8.  Entitlement to service connection for a bilateral foot 
condition, to include as secondary to inservice Agent Orange 
exposure.  

9.  Entitlement to service connection for maxillary loss of 
teeth and gum disease, to include as secondary to inservice 
Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
New York, New York.  


FINDINGS OF FACT

1.  While the Veteran was diagnosed with service-related PTSD 
in 2003 and 2004, he did not engage in combat with the enemy, 
and there are no service records or other credible evidence 
that corroborate the occurrences of any alleged inservice 
stressors.  

2.  Service personnel records reflect that the Veteran served 
in the Republic of Vietnam during active service as a heavy 
vehicle driver.  Exposure to Agent Orange is presumed.  

3.  The evidence is convincing that the Veteran has type I 
diabetes mellitus which was first shown many years after his 
separation from service; type I diabetes mellitus is not 
shown to be related to events, disease, or injury during 
military service, to include exposure to Agent Orange.  

4.  The Veteran's diabetic retinopathy is not attributable to 
his military service, including by way of his type I diabetes 
mellitus which is not of service origin.

5.  The Veteran's peripheral neuropathy, left lower 
extremity, is not attributable to his military service, 
including by way of his type I diabetes mellitus which is not 
of service origin.

6.  The Veteran's peripheral neuropathy, right lower 
extremity, is not attributable to his military service, 
including by way of his type I diabetes mellitus which is not 
of service origin.

7.  The Veteran's claimed infections are not attributable to 
his military service, including by way of his type I diabetes 
mellitus which is not of service origin.

8.  The Veteran's erectile dysfunction is not attributable to 
his military service, including by way of his type I diabetes 
mellitus which is not of service origin.

9.  The Veteran's claimed bilateral foot condition is not 
attributable to his military service, including by way of his 
type I diabetes mellitus which is not of service origin.

10.  The Veteran's maxillary bone loss with loss of teeth and 
gum disease is not attributable to his military service, 
including by way of his type I diabetes mellitus which is not 
of service origin.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125(a) (2008).  

2.  Type I diabetes mellitus was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).  

3.  Diabetic retinopathy was not incurred or aggravated in 
service, may not be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
chronically aggravated by a service-connected disability, in 
particular the type I diabetes mellitus.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

4.  Peripheral neuropathy, left lower extremity, was not 
incurred or aggravated in service, may not be presumed to 
have been incurred in service, and is not proximately due to, 
the result of, or chronically aggravated by a service-
connected disability, in particular the type I diabetes 
mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).

5.  Peripheral neuropathy, right lower extremity, was not 
incurred or aggravated in service, may not be presumed to 
have been incurred in service, and is not proximately due to, 
the result of, or chronically aggravated by a service-
connected disability, in particular the type I diabetes 
mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).

6.  A disorder manifested by infections was not incurred or 
aggravated in service, may not be presumed to have been 
incurred in service, and is not proximately due to, the 
result of, or chronically aggravated by a service-connected 
disability, in particular the type I diabetes mellitus.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

7.  Erectile dysfunction was not incurred or aggravated in 
service, may not be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
chronically aggravated by a service-connected disability, in 
particular the type I diabetes mellitus.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

8.  A bilateral foot condition was not incurred or aggravated 
in service, may not be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
chronically aggravated by a service-connected disability, in 
particular the type I diabetes mellitus.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

9.  Loss of teeth and gum disease were not incurred or 
aggravated in service, may not be presumed to have been 
incurred in service, and are not proximately due to, the 
result of, or chronically aggravated by a service-connected 
disability, in particular the type I diabetes mellitus.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in April 2004 and 
September 2004) specifically notified him of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to service connection on a direct and 
presumptive basis, and of the division of responsibility 
between the Veteran and the VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by: (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the Veteran about the information and evidence VA 
would seek to provide; (3) informing the Veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the Veteran to provide any information or evidence 
in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in a letter dated in 
March 2006.  


Service Connection - In General

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as diabetes 
mellitus to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Agent Orange

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a Veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (codified at 38 C.F.R. §§ 3.307, 
3.309 (2008)).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service connected if the 
Veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see 
also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  Abnormal 
sperm parameters and infertility have specifically been 
excluded from presumptive service connection based on 
herbicide exposure.  See 68 Fed. Reg. 97, 27,630-27,641 (May 
20, 2003).

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

PTSD

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2008).

The Veteran has been diagnosed with PTSD related to service, 
as indicated, for example, in a September 2003 VA document.  
At that time, it was noted that he served with the US Army 
35th Engineer Group attached to the 864th Battalion.  (This 
is confirmed upon service personnel records.)  It was noted 
that he often drove a vehicle as part of a convoy in the 
areas of Cam Ranh Bay, Pleiku, and Quin Yan in the Republic 
of Vietnam.  The Veteran said that he had memories of combat 
experiences which he tried to avoid.  He had nightmares, 
feelings of shame and guilt, anger, and rage.  He was also at 
the World Trade Center in September 2001.  The examiner 
opined that the Veteran likely had struggled with undiagnosed 
PTSD.  

The Veteran was also found to have PTSD upon VA examination 
in June 2004.  His inservice stressors included running over 
a man on a scooter.  He was also hit across the throat and 
was unconscious for a time.  He had left the trucks to go 
into the woods.  He does not remember why.  These memories 
often made him wake up during the night.  

These diagnoses notwithstanding, the Board finds that this 
claim must nonetheless fail because another essential 
criterion for establishing service connection for PTSD-
credible evidence that any claimed in-service stressor(s) 
actually occurred- has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a Veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  If VA determines that a Veteran engaged in 
combat with the enemy and his alleged stressor is combat- 
related, then his lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required- 
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, conditions 
or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002 
& Supp. 2008); 38 C.F.R. 3.304(f)(1) (2008); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then 
the Veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

On his December 2003 claim for benefits, the Veteran stated 
that he had been suffering from PTSD since earlier that year.

In an August 2004 PTSD questionnaire, the Veteran attested 
that inservice stressors included that upon one occasion on 
the way to Hne Trang in approximately November-December 1967, 
the compound was attacked.  He took cover in a trench next to 
a pit where they kept captives.  The driver of the truck in 
which he was riding stayed with the vehicle and was 
ultimately wounded.  The Veteran also described another 
occasion in February 1968 when he was driving and ran into a 
three wheeled scooter.  He recalled bumping it which caused 
the scooter and those riding it to flip over.  In March 1968, 
he was in a convoy that was attacked by enemy fire.  Another 
attack occurred in April 1968 when he was in Pleiku.  He 
recalled being so scared that he cried.  Later, he saw 
covered bodies.  

The Board notes that corroboration of the occurrence of 
claimed in-service stressors is required.  A July 2008 
response from the United States Armed Services Center for 
Research of Unit Records (formerly USASCRUR, then CURR, now 
the Joints Services Records Research Center (JSRRC)) reflects 
that the Veteran served in Vietnam with HQ and HQ Company, 
35th Engineer Group (Construction), USARPAC, as a Wheeled 
Vehicle Mechanic's Helper from July 1967 to July 1968.  His 
records were absent any decoration or award signifying direct 
participation in combat operations.  His unit was located at 
Cam Ranh Bay (CRB).  While the Veteran stated that he was a 
convoy laying over at Pleiku in April 1968 when it was 
attacked, this was several hundred miles from CRB.  Thus, it 
could not be verified that the Veteran was there at that 
time.  It was noted that in any case, he seemed to be 
describing en enemy ground attack, and there was no record of 
such in the applicable MACV report.  It was also noted by the 
JSRRC that the Veteran's other claimed inservice stressors 
either lacked sufficient detail in order to attempt 
confirmation, or, by their very nature, were incapable of 
substantiation.  The report ended with the statement that 
"[a]ny further attempt at verification would be futile."  

As already noted, it is clear that the Veteran served in the 
Republic of Vietnam as a heavy vehicle operator.  However, 
his claimed inservice stressors are not capable of 
independent verification.  In this regard, the Board observes 
that stressors that are general in description and involve 
events that would not be contained in a unit history or 
operational report are not objectively verifiable.  Anecdotal 
experiences of this type simply cannot be verified 
independently.  See Cohen v. Brown, 10 Vet. App. 128, 134 
(1997) ("Anecdotal incidents, although they may be true, are 
not researchable.  In order to be researched, incidents must 
be reported and documented.").  Moreover, the reported ground 
action was not verified.

While the Veteran's alleged stressors involving enemy attacks 
while on convoys, and such is potentially verifiable, he has 
not provided sufficient information for VA to independently 
do so.  38 C.F.R. § 3.159(c)(2)(i) provides: "In the case of 
records requested to corroborate a claimed stressful event in 
service, the Claimant must provide information sufficient for 
the records custodian to conduct a search of the 
corroborative records."  Here, the Veteran has not provided 
the information to make such alleged stressors verifiable.  
Therefore, the occurrence of any stressor has not been 
corroborated.

Thus, although the Veteran may have served in Vietnam, actual 
combat participation is not demonstrated.  Moreover, while 
there is a medical diagnosis of PTSD, there is no verified or 
verifiable stressor to support the claim, and the record 
presents no basis for any further development in this regard.

As there is no credible evidence that any claimed in-service 
stressors occurred, (an essential criterion for establishing 
service connection for PTSD), the Board must conclude that 
the criteria for service connection for PTSD are not met, and 
that the claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of- 
the-doubt doctrine.  However, on these facts, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Diabetes Mellitus

Factual Background

It is contended by the Veteran that he was exposed to Agent 
Orange during service.  His service personnel records (SPRs) 
reflect that he served as a truck driver in the Republic of 
Vietnam, and his herbicide exposure is presumed.  

Review of the Veteran's service treatment records STRs is 
negative for diabetes, to include his separation examination 
from July 1968 which noted a normal endocrine system.  

Post service private treatment reports from December 1991 
show that the Claimant was hospitalized with a provisional 
diagnosis of diabetic ketoacidosis, type II.  

A private physician, P.F.H, M.D., reported in a September 
2003 statement, that the Veteran suffered from insulin 
dependent diabetes mellitus.  He presented with diabetic 
ketoacidosis about 10 years earlier.  

When examined by VA in May 2004, it was noted that the 
Appellant had a history of diabetes mellitus since 1991.  He 
was on a restricted calorie diet that also included low salt.  
There were no restrictions on his activities.  He took 
insulin for his condition.  His diabetes mellitus was 
described as insulin dependent.  In a June 2004 addendum, it 
was noted that the Appellant had had type I diabetes since 
1991.  

In an October 2004 statement by P.F.H., M.D., he asserted 
that the Veteran had been his patient for 13 years.  He added 
that the Veteran was admitted to a private hospital in 
December 1991 with diabetic ketoacidosis.  Subsequent to 
admission he had required insulin for treatment of his 
diabetes and had therefore been diagnosed with type I 
diabetes.  However, upon further investigation, it was 
discovered in the history from the 1991 admission that he had 
a prior history of abnormal blood sugar.  In light of this 
new information, it was apparent that he had suffered from 
glucose intolerance/HIDDM (type II diabetes) prior to 
admission for diabetic ketoacidosis in 1991.  

Upon VA examination in December 2004, it was noted that the 
onset of the Veteran's diabetes began in 1991 when he 
exhibited symptoms of elevated glucose, weakness, and 
difficulty breathing.  He was taken to a private hospital and 
was diagnosed as having hyperosmolar ketoacidosis.  He was 
then placed on an insulin drip and later started on NPH and 
regular insulin.  The examiner noted that the Veteran did not 
meet the criteria for type II diabetes mellitus.  He was 
noted to be a type I diabetic who initially was diagnosed 
with ketoacidosism in 1991.  

Additional VA examination was conducted in March 2006.  At 
that time, it was noted by the examiner that the claims 
folder was reviewed.  It was noted that the Veteran was first 
diagnosed with diabetes n 1991.  According to the medical 
records from a private facility, he presented with 
hyperosmolar coma with ketoacidosis.  He was also alcohol 
dependent.  The records at that time showed that he had 
abdominal pain, was experiencing nausea and vomiting.  When 
admitted his glucose was elevated.  He was treated with an 
insulin drip and finally after stabilization, he was 
discharged on insulin.  He had poor control of his diabetes 
and had been followed by his primary care physician and his 
endocrinologist.  He was currently taking insulin and other 
medications for control of his diabetes.  The diagnosis was 
type I diabetes mellitus.  The examiner noted that he 
disagreed with the conclusions presented by P.D.H., M.D.  In 
explanation, the VA examiner stated that type II diabetes 
mellitus does not "progress" to type I diabetes.  The fact 
that the Veteran presented in 1991 with diabetic ketoacidosis 
left "no doubt" that he had type I diabetes mellitus.  The 
examiner added that type II diabetes mellitus did not have 
ketoacidosis as a complication.  The fact that the Veteran 
was noted to have a prior history of abnormal blood glucose 
did not indicate that he had type II diabetes mellitus.  This 
indicated only that there was a "honeymoon" period of 
elevated glucose that did no require insulin prior to 
complete loss of ability to produce insulin in the type I 
diabetic.  In conclusion, the examiner stated that the 
Veteran had type I diabetes mellitus and had never had type 
II.  Type II diabetes did not progress to type I diabetes and 
that fact that he had ketoacidosis essentially ruled out type 
II diabetes.  

Private reports dated in April 2006 by O. L. M.D., reflect 
that the Appellant had a history of Agent Orange exposure and 
type II diabetes.  The examiner stated that the Veteran's 
history and insulin requirements were more consistent with 
insulin dependent type II diabetes.  She added that he had 
had one positive antibody (GAD-65) which could be present in 
up to 30 percent of patients with type II diabetes.  The 
presence of GAD-65 antibodies was not a diagnostic of type I 
or type II diabetes mellitus.  Low levels of C-peptide were 
indicative of insulin deficiency, which could occur in long 
standing type II diabetes.  

In a statement dated in March 2007 by A.M.G., M.D., MPH, it 
was noted that pertinent records were reviewed.  She stated 
that the medical evidence of record suggested that he was 
diagnosed at age 44 with diabetes mellitus I due to his 
presentation of ketoacidosis and started with insulin 
therapy.  He had a history of alcohol dependence, and there 
was a suggestion that there might have been alcohol on his 
breath.  Since the full medical records/discharge summary for 
this admission were not available for review, she stated that 
it would be difficult to comment on his blood alcohol level 
at the time.  However, consideration should be given to the 
likelihood of occurrence of alcohol intoxication at the time 
of presentation as a stress event resulting in diabetic 
ketoacidosis (DKA) or as a contributing factor to 
ketoacidosis as a result of alcoholic ketoacidosis (AKA).  
The presence of preexisting blood sugar elevation suggested 
glucose intolerance/insulin resistance which was the 
forerunner to type II diabetes mellitus and not type I.  It 
was expected that one would find an undetectable level of C-
peptide in type I diabetes mellitus.  However, undetectable 
levels of C-peptide were indicative of insulin deficiency and 
could also occur in long standing type II diabetes mellitus.  
In addition, the utility of C-peptide was best if used at the 
time of diagnosis of diabetes mellitus.  If it was low or 
undetectable at the time, one could conclusively state that 
it was indicative of type I diabetes mellitus.  It would be 
difficult to determine conclusively that this case was type I 
diabetes mellitus in the absence of C-peptide level performed 
at the time of diagnosis.  Therefore, it was at least as 
likely as not that the Veteran's medical condition diagnosed 
at age 44 was type II diabetes mellitus.  

Additional VA examination of the record was conducted in 
October 2007.  The examiner noted that the claims folder was 
reviewed, to include the statement of A.M.G., M.D., MPH, as 
summarized above, and the private facility records from 1991.  
Of importance was the fact that the Veteran's initial blood 
work in 1991 showed glucose level of 1000.  About 3 hours 
later, it dropped to 835 and 6 hours later to 555.  It kept 
gradually decreasing when in the emergency room.  His BUN was 
also high and so was the creatinine.  The examiner stated 
specifically that the difference between type I and type II 
diabetes and also diabetic ketoacidosis and alcoholic 
ketoacidosis was clear.  The distinction between the two 
acidosis was that the diabetic I patient presented with very 
high elevations and sugar which was present in this case.  
There was no C-reactive protein taken at that time which 
could have further clarified the situation, but the fact that 
he presented in the hospital with lethargy and high plasma 
levels of insulin, as well as the fact that he was now 
insulin dependent and had been so since that day, clearly 
showed that he was diabetic type I.  The examiner added that 
diabetes type II did not progress into type I, so his claim 
that he initially had type II and was now diagnosed with type 
I, "did not really hold medically."  So, after reviewing 
the laboratory records from the private facility in 1991, and 
the Veteran's symptoms at the time of the initial diagnosis, 
it was this physician's opinion that it was at least as 
likely as not that the Veteran's diabetes was type I.  

Analysis

Exposure to Agent Orange is conceded in this case, as SPRs 
show that the Veteran did serve in the Republic of Vietnam 
during active service.  In this case, the Board notes that 
Type I diabetes mellitus is not classified as one of the 
enumerated diseases associated with Agent Orange exposure 
under 38 C.F.R. § 3.309(e) (2008).

The Board is cognizant of the various diagnoses of Type II 
diabetes mellitus of record in VA treatment notes as well as 
the initial diagnosis of type II diabetes in 1991.  Moreover, 
the Board has reviewed the various examiners' opinions 
arguing that the Veteran has type II diabetes.  However, in 
this case, the Board notes that the diagnoses of type II 
diabetes mellitus garner little probative weight.  At least 
one of the physicians who provided an opinion in support of 
the Veteran's claim gave no indication that she had reviewed 
evidence in the Veteran's claims file before issuing an 
opinion.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(rejecting medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant document that would 
have enabled him to form an opinion on service connection on 
an independent basis).  Specifically, the April 2006 private 
report clearly reflects that the private examiner based her 
diagnosis of diabetes mellitus type 2 on the Veteran's 
reported history.  See Black v. Brown, 5 Vet. App. 177 (1993) 
(an opinion that is based on history furnished by the veteran 
that is unsupported by clinical evidence is not probative); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional).  

The statements and opinions of Dr. P.D.H., M.D., were also 
considered by the Board, but, similarly, they garner little 
probative weight.  The VA examiners' 2006 and 2007 opinions 
of record (that the Veteran had type I diabetes in 1991 which 
continues to this day) discussed Dr. P.D.H.'s opinion and 
explained why his conclusion was wrong.  Specifically, it was 
noted that type II did not "progress" into type I diabetes 
as alleged by the doctor.  One VA physician specifically 
addressed the private physician's assertion that that fact 
that the Veteran was noted to have a prior history of 
abnormal blood glucose indicated that he had type II diabetes 
mellitus.  The VA examiner pointed out that this merely 
represented a "honeymoon" period of elevated glucose not 
requiring insulin prior to complete loss of ability to 
produce insulin in a type I diabetic.  

The Board finds the VA examiners' opinions to be dispositive 
of the question of whether the Veteran, in fact, suffers from 
type II or type I diabetes mellitus.  Each of these VA 
medical opinions provide consistent and detailed findings to 
support the conclusion that the Veteran does not have a 
diagnosis of type II diabetes mellitus.

In this case, the Board finds that the most persuasive 
medical evidence that specifically addresses the question of 
whether the Veteran has been diagnosed with type II diabetes 
mellitus weighs against the claim.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Consequently, the Veteran's claim must be denied on this 
basis.  However, the regulations governing presumptive 
service connection for Agent Orange do not preclude a Veteran 
from establishing service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994). 
Accordingly, the Board will proceed to evaluate the Veteran's 
claim under the provisions governing direct service 
connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

In this case, STRs do not reveal any findings, diagnosis, or 
treatment of type I diabetes mellitus during active service.  
Objective medical findings of type I diabetes mellitus are 
first shown many years after separation from active service 
and cannot be presumed to have been incurred during service.  
In the 2006 and 2007 VA examination reports, multiple VA 
physicians specifically indicated that the Veteran's 
diagnosed type 1 diabetes mellitus was not related to 
military service or any in-service herbicide exposure.  
Significantly, the record also includes no competent medical 
opinion establishing a nexus or medical relationship between 
type I diabetes mellitus diagnosed post-service and events 
during the Veteran's active service, including herbicide 
exposure, and any opinions indicating such have been 
discounted as having little probative value.  Consequently, 
the Board finds that entitlement to service connection for 
type I diabetes mellitus is also not warranted on a direct 
basis.

In connection with the claims, the Board also has considered 
the assertions the Veteran has advanced on appeal in multiple 
written statements.  However, he cannot establish a service 
connection claim on the basis of his assertions, alone.  
While the Board does not doubt the sincerity of the Veteran's 
belief that he has type II diabetes mellitus or that his type 
I diabetes mellitus is associated with military service, this 
claim turns on a medical matters--the diagnosis of a current 
disability and the relationship between current disability 
and service.  Questions of medical diagnosis and causation 
are within the province of medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
lacking the appropriate medical training or expertise, the 
Veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, these assertions in this regard simply do not 
constitute persuasive evidence in support of the claim for 
service connection.

For the foregoing reasons, the claim for service connection 
for type I diabetes mellitus must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).

Diabetic Retinopathy, Peripheral Neuropathy of the Left Lower 
Extremity and Right Lower Extremity, a Disorder Manifested by 
Infections, Erectile Dysfunction, a Bilateral Foot Condition, 
and Maxillary Loss of Teeth and Gum Disease

Factual Background

Review of the STRs is negative for report of, treatment for, 
or diagnoses of the above listed conditions.  They do show 
that the Veteran's refractive eye error was corrected to 
20/20 upon entrance and separation examination reports.  

Post service VA dated in 2004 show that the Veteran continued 
to wear glasses.  When examined by VA in December 2004, he 
was diagnosed as having bilateral mild diabetic retinopathy.  
These records also show that he reported tingling of the feet 
in May 2004.  Subsequently dated VA records from that year 
show that he had sensory motor peripheral neuropathy.  In 
December 2004, a private examiner noted that this was 
consistent with his history of diabetes.  When examined by VA 
in January 2005, the diagnosis was peripheral neuropathy 
consistent with diabetes type I.  

The Board notes that a disorder associated with infections is 
not indicated in the claims file.  Similarly, other than the 
peripheral neuropathy of the lower extremities as described 
above, no disorder of the feet has not been reported.  The 
Veteran's erectile dysfunction secondary to his type I 
diabetes was noted in 2004.  Also, private treatment dental 
records dated from 1984 through 2003 show that the Veteran 
received dental treatment which included tooth extractions.  
When examined by VA in January 2005, it was noted that there 
was bone loss that had resulted in the loss of teeth due to 
chronic periodontal conditions, diabetes, and poor oral 
hygiene.  The examiner indicated that it was more likely than 
not that all these elements had caused his current dental 
conditions.  

Analysis

The Board finds that service connection is not warranted on a 
direct basis for diabetic retinopathy, peripheral neuropathy 
of the left lower extremity and right lower extremity, a 
disorder manifested by infections, erectile dysfunction, a 
bilateral foot condition, and maxillary loss of teeth and gum 
disease.  The first evidence of any of these conditions was 
not until many years after service discharge.  Significantly, 
none of the medical evidence of records links any of these 
conditions to the Veteran's active duty on any direct basis.  
Moreover, there is no competent evidence of record 
documenting the presence of peripheral neuropathy to a 
compensable degree within one year of the Veteran's discharge 
which would allow for the grant of service connection for 
that disorder on a presumptive basis.  As noted, the first 
competent evidence of any of these disorder was years after 
the Veteran's discharge.  

It is primarily the Veteran's contention that each of these 
conditions is secondary to his diabetes.  However, in view of 
the Board's decision denying service connection for type I 
diabetes mellitus, as noted above, there is no legal basis 
for granting service connection any of these condition as 
secondary to diabetes mellitus.  Where, as here, service 
connection for the primary disability has been denied, the 
Veteran cannot establish entitlement to service connection, 
pursuant to 38 C.F.R. § 3.310, for a secondary condition.  
Under these circumstances, the Board must also deny that 
aspect of the claim for secondary service connection for 
diabetic retinopathy, peripheral neuropathy of the left lower 
extremity and right lower extremity, a disorder manifested by 
infections, erectile dysfunction, a bilateral foot condition, 
and maxillary loss of teeth and gum disease as without legal 
merit.  See Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for diabetes mellitus, to 
include as secondary to inservice Agent Orange exposure, is 
denied.  

Entitlement to service connection for diabetic retinopathy, 
to include as secondary to inservice Agent Orange exposure, 
is denied.  

Entitlement to service connection for peripheral neuropathy 
left lower extremity, to include as secondary to inservice 
Agent Orange exposure, is denied.  

Entitlement to service connection for peripheral neuropathy, 
right lower extremity, to include as secondary to inservice 
Agent Orange exposure, is denied.  

Entitlement to service connection for a disorder manifested 
by infections, to include as secondary to inservice Agent 
Orange exposure, is denied.  

Entitlement to service connection for erectile dysfunction, 
to include as secondary to inservice Agent Orange exposure, 
is denied.  

Entitlement to service connection for a bilateral foot 
condition, to include as secondary to inservice Agent Orange 
exposure, is denied.  

Entitlement to service connection for maxillary loss of teeth 
and gum disease, to include as secondary to inservice Agent 
Orange exposure, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


